DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action is in response to the reply filed June 2, 2022.
Claims 1, 3-6, 8-9, 23-24, 30, and 32 have been amended.
Claims 2, 7, and 10-22 have been cancelled.
Claims 1, 3-6, 8-9, and 23-35 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 14, 2022; June 02, 2022; and August 03, 2022 are being considered by the examiner.
Response to Arguments
Applicant’s arguments regarding the previous rejection under 35 USC 101 filed June 2, 2022 on p. 13-14 that the new amendments reintroduce previously identified eligible subject matter are persuasive, therefore the previous rejection under 35 USC 101 has been withdrawn.
Applicant's remaining arguments filed June 2, 2022 have been fully considered but they moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 3, 9, 23-27, 30-31, and 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg et al. (U.S. P.G. Pub. 2008/0004995 A1), hereinafter Klingenberg, in view of Edmonds et al. (U.S. 2014/0324725 A1), hereinafter Edmonds, in view of Boss et al. (U.S. P.G. Pub. 2008/0301144 A1), hereinafter Boss ‘144.

Claim 1:
Klingenberg discloses a computer-implemented method of redirecting one or more parcels scheduled for delivery to one or more alternate delivery locations to a primary delivery location, comprising: 
receiving, by a processor, an indication that the one or more parcels are scheduled for delivery to the one or more alternate delivery locations on a first day, the one or more parcels having an intended parcel recipient, the one or more alternate delivery locations being locations other than the primary delivery location including one of: a residence of the intended parcel recipient or an office associated with the intended parcel recipient (Klingenberg Figs. 8, 10, 14, 21-22 Hold package at a UPS location; [0079], [0085], [0086] a “will call” request instructs the carrier hold the package for consignee pickup such as at the nearest UPS store; [0079] original delivery location is consignee’s home); 
Klingenberg does not disclose the following limitations, but Edmunds does:
receiving an electronic calendar information from a computing device associated with the intended parcel recipient, the calendar information including location data corresponding to the one or more alternate delivery locations (Edmonds [0098] system may anticipate a change in delivery location when it detects the user has changed locations based on calendar information);
in response to arrival of the first day and based on the indication that the one or more parcels are scheduled for delivery to the one or more alternate delivery locations on the first day, receiving, on the first day, an indication of a location of the computing device associated with the intended parcel recipient (Edmunds [0097] system may track when the user travels outside a particular radius; [0099] determine user locations in real-time from the moment an order is placed to the moment the order is delivered);
One of ordinary skill in the art would have included identifying a difference in the location of a recipient on delivery day from a delivery location in order to proactively determine when and where to reroute a package thereby reducing the rate of failed delivery attempts. It would have been obvious to one of ordinary skill in the art before the effective filing date to include comparing recipient location and delivery location as taught by Edmunds in the system of Klingenberg, since the claimed invention is merely a combination of old elements in the art of package delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to reduce the rate of failed delivery attempts.
Regarding the following limitation:
determining the electronic calendar information including the location data correspond to the one or more alternate delivery locations has been removed from the computing device associated with the intended parcel recipient;
Klingenberg in view of Edmonds teaches using a real time location based upon calendar information (Edmonds [0098]), however Klingenberg in view of Edmonds does not teach the above limitation, but Boss ‘144 does (Boss ‘144 [0015], [0022] system updates locations based on an event within the users calendar such as a change, add, or deletion). 
One of ordinary skill in the art would have included updating the location information based on a calendar deletion event of Boss ‘144 to the current location information gathered from a user’s calendar of Edmonds. It would have been obvious to one of ordinary skill in the art before the effective filing date to include updating location information based on a calendar deletion event as taught by Boss ‘144 in the calendar location tracking of Edmonds, since the claimed invention is merely a combination of old elements in the art of location tracking, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Edmonds’s system with the improved functionality to prevent failed delivery attempts that result from out of date user location information.
Klingenberg discloses receiving and authenticating a request to redirect a parcel (Klingenberg [0073] confirm contact information and delivery instructions; [0078]-[0079] delivery change request to redirect the delivery of a package; [0081]-[0082] provide name and telephone number for redirect request; [0059], [0134], [0155] carrier website may include an authentication feature that may be required prior to accepting and processing input affecting the delivery of a package; [0125], [0131] shipment scenario begins with consignee executing an on-line purchase of a product and providing appropriate information to the shipping system). However, Klingenberg does not disclose the following limitations, but Edmunds as modified by Boss’144 does:
determining that the intended parcel recipient will not be at the one or more alternate delivery locations on the first day based on the indication of the location of the computing device and the removal of the electronic calendar information including the location data corresponding to the one or more alternate delivery locations (Edmunds [0098] system may determine the likelihood that the user may want to redirect the delivery to his workplace or if that likelihood may be above a certain threshold);
at least partially in response to determining the intended parcel recipient will not be at the one or more alternate delivery locations, automatically receiving by a processor, a request to redirect at least one of the one or more parcels to the primary delivery location associated with the intended parcel recipient, the request being received from an authorized account associated with the one or more parcels scheduled for delivery to the one or more alternate delivery locations on the first day (Edmunds [0097], [0098] determine whether to redirect a package based on the user location and calendar); 
One of ordinary skill in the art would have included identifying a difference in the location of a recipient on delivery day from a delivery location in order to proactively determine when and where to reroute a package thereby reducing the rate of failed delivery attempts. It would have been obvious to one of ordinary skill in the art before the effective filing date to include comparing recipient location and delivery location as taught by Edmunds in the system of Klingenberg, since the claimed invention is merely a combination of old elements in the art of package delivery, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to reduce the rate of failed delivery attempts.
Klingenberg, as modified by Edmunds, teaches the following limitations:
at least partially in response to determining the intended parcel recipient will not be at the one or more alternate delivery locations and in response to determining that the intended parcel recipient is authorized to request the redirection, substantially automatically facilitating, by a processor, the redirection of the at least one of the one or more parcels from the one or more alternate delivery locations to the primary delivery location (Klingenberg [0059], [0155] carrier website may include an authentication feature; [0082] confirm redirect request).

Claim 3:
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of Claim 1, as shown above. Additionally, Klingenberg discloses: 
wherein the primary delivery location is the residence of the intended parcel recipient (Klingenberg [0079] original delivery location is consignee’s home) the method further comprising
determining the account associated with the one or more parcels scheduled for delivery is authorized based on a telephone number or an e-mail address associated with the one or more parcels scheduled for delivery and based at least in part on receiving the request in reply to a notification of the one or more scheduled deliveries (Klingenberg [0060] consignee profile includes a telephone number and primary email; [0063], [0096] delivery notification; [0090], [0097] recipient may click on the link in the delivery notification to enter delivery preferences; [0059], [0134], [0155] carrier website may include an authentication feature that may be required prior to accepting and processing input affecting the delivery of a package).

Claim 9:
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of Claim 1, as shown above. Additionally, Klingenberg discloses: 
the one or more parcels scheduled for delivery to the one or more alternate delivery locations comprise one or more items purchased by the intended parcel recipient as part of an order from an online retailer (Klingenberg [0125], [0131] typical scenario begins with the consignee executing an on-line purchase of a product); 
the computer-implemented method further comprises receiving, by a processor, information associated with the order, the information comprising authentication information associated with the intended parcel recipient (Klingenberg [0125], [0131] order information provided to the shipping system); and
determining whether the intended parcel recipient is authorized based at least in part on the authentication information associated with the intended parcel recipient (Klingenberg [0059], [0155] carrier website may include an authentication feature).

Claim 23. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 23 as shown above in claim 1. 

Claim 24. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 23, as shown above. Additionally, Klingenberg discloses:
wherein substantially automatically facilitating the redirection of the at least one of the one or more parcels includes determining that the authorized request corresponds to authenticating information associated with order information of the one or more parcels scheduled for delivery (Klingenberg [0059], [0155] carrier website may include an authentication feature; [0125], [0131] order information provided to the shipping system).

Claim 25. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 23, as shown above. Additionally, Klingenberg discloses:
wherein the one or more alternate delivery locations is a location selected from a group consisting of: 
a grocery store; 
a gas station; 
a locker bank (Klingenberg [0070], [0071] provide delivery instructions for delivery to a secure lockbox); and 
a pharmacy.

Claim 26. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 23, as shown above. Additionally, Klingenberg discloses:
determining, by a processor, the intended parcel recipient is authorized for the redirection of at least one of the one or more parcels based on authenticating information comprising contact information associated with a user of the computing device (Klingenberg [0059], [0155] carrier website may include an authentication feature; [0063], [0096] delivery notification; [0097] recipient may click on the link in the delivery notification to enter delivery preferences; [0125], [0131] order information includes telephone number).

Claim 27. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 23, as shown above. Additionally, Klingenberg discloses:
providing a notification to the computing device, the notification indicating delivery of the at least one of the one or more parcels (Klingenberg [0063], [0076], [0096] delivery notification).

Claim 30. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 30 as shown above in claim 1. 

Claim 31. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 30, as shown above. Additionally, Klingenberg discloses:
wherein the primary delivery location is a residence of the intended parcel recipient, and wherein the one or more alternate delivery locations is a retail store (Klingenberg Figs. 8, 10, 14, 21-22 Hold package at a UPS location; [0079], [0085], [0086] a “will call” request instructs the carrier hold the package for consignee pickup such as at the nearest UPS store).

Claim 32. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 31, as shown above. Additionally, Klingenberg discloses:
wherein the request to redirect the at least one of the one or more parcels to the primary delivery location is received from the computing device (Klingenberg [0059], [0155] carrier website may include an authentication feature; [0125], [0131] order information includes telephone number).

Claim 35. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 30, as shown above. Additionally, Klingenberg discloses:
providing a notification to the computing device, the notification indicating delivery of the at least one of the one or more parcels (Klingenberg [0063], [0076], [0096] delivery notification).

Claim(s) 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Edmunds and Boss ‘144 further in view of Zimberoff et al. (U.S. P.G. Pub. 2013/0061337 A1), hereinafter Zimberoff.

Claim 4:
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of Claim 1, as shown above. Regarding the following limitation:
substantially automatically determining that the account associated with the one or more parcels scheduled for delivery is authorized based at least in part on the account being logged into and one or more cookies. 
Klingenberg discloses substantially automatically determining that the account associated with the one or more parcels scheduled for delivery is authorized based at least in part on the account being logged into (Klingenberg [0155] carrier’s website may also include an authentication feature). However, Klingenberg does not disclose the use of cookies to authenticate requests, but Zimberoff does (Zimberoff [0119] check for tokens such as a cookie for access control upon receiving a request).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include authenticating a token such as a cookie that accompanies a request as taught by Zimberoff in the authentication feature of Klingenberg, since the claimed invention is merely a combination of old elements in the art of receiving remote requests, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to automatically prevent fraudulent requests.

Claim 5:
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of Claim 1, as shown above. However, Klingenberg does not disclose the following limitations, but Zimberoff does: 
determining, by a processor, that the intended parcel recipient is substantially currently logged into the account on the computing device (Zimberoff [0119] token includes a username and password); and 
at least partially in response to determining that the intended parcel recipient is substantially currently logged into the intended parcel recipient account on the computing device, determining that the intended parcel recipient is authorized (Zimberoff [0018], [0038], [0041], [0131], [0143] authenticating access using the IP address of the source of the request).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include authenticating the network identifier of a request as taught by Zimberoff in the authentication feature of Klingenberg, since the claimed invention is merely a combination of old elements in the art of receiving remote requests, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to automatically prevent fraudulent requests.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Edmunds and Boss ‘144 further in view of Bansal et al. (U.S. 7,254,549 B1), hereinafter Bansal.

Claim 6:
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of Claim 1, as shown above. However, Klingenberg does not disclose the following limitations, but Bansal teaches: 
determining that the authorized account is associated with the intended parcel recipient using publicly available information (Bansal (Col. 3 Lines 1-13) request may be authorized by network address or by conventional caller ID means).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the caller ID information as taught by Bansal in the system of Klingenberg, since the claimed invention is merely a combination of old elements in the art of shipping, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to easily detect fraudulent requests before resorting to private resources.

Claim(s) 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Edmunds and Boss ‘144 further in view of Williams (U.S. 10,007,712 B1), hereinafter Williams. 

Claim 8:
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 1, as shown above. Klingenberg discloses an authentication feature in order to process input that affects the delivery of a package (Klingenberg [0059], [0134], [0155] carrier website may include an authentication feature that may be required prior to accepting and processing input affecting the delivery of a package; [0125], [0131] shipment scenario begins with consignee executing an on-line purchase of a product and providing appropriate information to the shipping system), however Klingenberg does not disclose the following limitations, but Williams does: 
determining the authorized request is from an e-mail address is associated with the intended parcel recipient (Williams (Col. 11 Line 53-Col. 12 Line 2) authenticate a transaction by matching the phone number of the text message request with the registered phone number; (Col. 12 Lines 10-26) check the mobile phone number of the device that originated the request to check if it matches the registered phone number; (Col. 12 Lines 54-60) request may be made by text message or email); (Col. 15 Lines 33-39) request may be for the purchase and shipment of an item). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include authenticating the source of a request as taught by Williams in the authentication feature of Klingenberg, since the claimed invention is merely a combination of old elements in the art of receiving remote requests, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Klingenberg’s system with the improved functionality to automatically prevent fraudulent requests.

Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Edmunds and Boss ‘144 further in view of Boss et al. (U.S. P.G. Pub. 2010/0125494 A1), hereinafter Boss ‘494. 

Claim 28. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 23, as shown above. However, Klingenberg does not disclose the following limitation, but Boss ‘494 does:
providing an additional notification to the computing device, the additional notification indicating a change in price based on the redirection (Boss ‘494 [0027], [0031] query consumer on shipping options wherein rerouting may have an additional cost).
One of ordinary skill in the art would have recognized that applying the known technique of passing along additional shipping charges to a recipient of Boss ‘494 to Klingenberg would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Boss ‘494 to the teaching of Klingenberg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such presenting rerouting options that incur additional costs for the recipient. Further, applying notifying a consumer of rerouting options that incur additional costs to Klingenberg, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient balancing of consumer satisfaction and the cost to provide additional services in order to increase consumer satisfaction by allowing a consumer to decide how they value a shipping option relative to the cost. 

Claim(s) 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Edmunds and Boss ‘144 further in view of Gillen (U.S. P.G. Pub. 2015/0348173 A1), hereinafter Gillen. 

Claim 29. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 23, as shown above. Regarding the following limitation: 
determining, by a processor, whether the intended parcel recipient is authorized for the redirection of at least one of the one or more parcels based on contact information and social networking information associated with a user of the computing device.
Klingenberg discloses an authentication feature in order to process input that affects the delivery of a package (Klingenberg [0059], [0155] carrier website may include an authentication feature; [0125], [0131] shipment scenario begins with consignee executing an on-line purchase of a product and order information includes telephone number), however Klingenberg does not recite where the phone number or contact information is registered with a public social network account, but Gillen does (Gillen [0067]- [0068], [0073] use a shipping request to identify social media account of intended recipient). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the social media account of Gillen for the registration of a phone number of Klingenberg. Both registered phone numbers and social media accounts are known in the shipping art as unique identifiers of package recipients. Thus, the simple substitution of one known element in the art of shipping for another producing a predictable result renders the claim obvious. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to substitute the above features and yield predictable result of Klingenberg’s system with the improved functionality to allow a more efficient system by relying on an existing database of registered recipients.

Claim(s) 33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Edmunds and Boss ‘144 further in view of Lokshin et al. (U.S. P.G. Pub. 2008/0051995 A1), hereinafter Lokshin. 

Claim 33. 
Klingenberg in view of Edmunds and Boss ‘144 teaches all the elements of claim 30, as shown above. However, Klingenberg does not disclose the following limitations, but Lokshin teaches wherein the substantially automatically facilitating the redirection is further based on: 
determining a distance between the primary delivery location and the one or more alternate delivery locations (Lokshin [0009] estimate restoration route cost from the current location to an intermediate point within a predetermined distance; [0031] estimate reroute cost using actual distance or distance square; [0043] increased cost assigned to turns within a predetermined distance; [0044] estimate total cost of each reroute by including the cost of the actual cost of the portion and the restoration route); and
determining an amount of progress made in delivering the at least one of the one or more parcels to the one or more alternate delivery locations (Lokshin [0009] estimate restoration route cost from the current location to an intermediate point within a predetermined distance; [0031] estimate reroute cost using actual distance or distance square; [0043] increased cost assigned to turns within a predetermined distance; [0044] estimate total cost of each reroute by including the cost of the actual cost of the portion and the restoration route).
One of ordinary skill in the art would have recognized that applying the known technique of calculating an increased cost from rerouting a package based upon the route deviation distance for a delivery driver of Lokshin to Klingenberg would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Lokshin to the teaching of Klingenberg would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such calculation of a rerouting cost. Further, applying calculating a rerouting cost based on deviation distance to Klingenberg, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient evaluation of how disruptive a rerouting is to a delivery route. 

Claim(s) 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Klingenberg in view of Edmunds, Boss ‘144, and Lokshin further in view of Boss ‘494. 

Claim 34. 
Klingenberg in view of Edmunds, Boss ‘144, and Lokshin teaches all the elements of claim 33, as shown above. However, Klingenberg does not disclose the following limitations, but Lokshin teaches: 
determining a change in price based on the amount of progress and the distance between the primary delivery location and the one or more alternate delivery locations (Lokshin [0009] estimate restoration route cost from the current location to an intermediate point within a predetermined distance; [0031] estimate reroute cost using actual distance or distance square; [0043] increased cost assigned to turns within a predetermined distance; [0044] estimate total cost of each reroute by including the cost of the actual cost of the portion and the restoration route); and 
One of ordinary skill in the art would have been motivated to include the teachings of Lokshin in the system of Klingenberg for the same reasons discussed above in claim 33.
Klingenberg as modified by Lokshin does not teach the following limitations, but Boss ‘494 teaches:
providing a notification to the computing device indicating the change in price (Boss ‘494 [0027], [0031] query consumer on shipping options wherein rerouting may have an additional cost).
One of ordinary skill in the art would have recognized that applying the known technique of passing along additional shipping charges to a recipient of Boss ‘494 to Klingenberg, as modified by the rerouting cost calculation of Lokshin, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Boss ‘494 to the teaching of Klingenberg, as modified by Lokshin, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such presenting rerouting options that incur additional costs for the recipient. Further, applying notifying a consumer of rerouting options that incur additional costs to Klingenberg in view of Lokshin, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient balancing of consumer satisfaction and the cost to provide additional services in order to increase consumer satisfaction by allowing a consumer to decide how they value a shipping option relative to the cost.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628